Citation Nr: 0525496	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  96-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a July 1994 lumbar laminectomy, including 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case has since been 
transferred to the Los Angeles, California VARO.  The Board 
previously remanded this case in June 1999, December 2000, 
and July 2004, and the case has since been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's July 1994 lumbar laminectomy, performed at 
a VA facility, resulted in additional permanent low back 
disability.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a July 1994 lumbar 
laminectomy, including peripheral neuropathy, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.159 (2004); 38 C.F.R. 
§ (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

At the time the veteran filed his claim for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
During the pendency of this appeal, 38 U.S.C.A. § 1151 was 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  However, this claim was filed prior to October 1, 
1997.  Accordingly, the veteran is not required to show fault 
or negligence in VA medical treatment to prevail in a 
38 U.S.C.A. § 1151 claim.  See generally Brown v. Gardner, 
513 U.S. 115 (1994).

On March 16, 1995, 38 C.F.R. § 3.358 was amended to remove 
the "fault" requirement.  38 C.F.R. § 3.3 58(c)(1) provides 
that "[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith." Further, 38 C.F.R. § 
3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  In this case, the veteran has asserted 
that he incurred additional disability as a consequence of 
developing a lemon-sized hematoma following a July 1994 
lumbar laminectomy performed at a VA hospital.

VA treatment records show that the veteran was admitted to a 
VA hospital in July 1994 with a longstanding history of low 
back pain radiating down both legs in an L5 distribution.  A 
magnetic resonance imaging (MRI) revealed a thickened and 
hypertrophied ligament and stenosis at L4-L5 compressing on 
the L4-L5 nerve roots.  During the hospitalization, the 
veteran underwent a decompressive laminectomy of L3-L4.  
During surgery, the ligamentum flavum was noted to be quite 
thickened and hypertrophied, and it was removed in piecemeal 
fashion from the neural foramen bilaterally.  The veteran was 
discharged in good condition.

In August 1994, the veteran was treated at a VA facility for 
low back hematoma formation and radiculopathy.  Multiple 
radiological studies of the lumbosacral spine from the same 
month revealed a subcutaneous fluid collection, possibly 
representing a resolving hematoma or an infectious process.  
A VA treatment record from September 1994 indicates that the 
veteran had worsening postoperative radiating pain and a 
hematoma at the surgical site.  

The veteran underwent a VA examination in February 1995, 
which revealed no current evidence of a hematoma that was the 
"size of a lemon."  The examiner noted that such a hematoma 
could be an expected surgical consequence but that it had 
been handled appropriately and was no longer in existence.  
The examiner also noted that, while the veteran had reported 
worsened symptoms since surgery, he "should have been helped 
a great deal" by the surgery.  

In July 1998, the veteran underwent exit foraminal stenosis 
of L3-L4 and L4-L5 at a private facility.  An August 1998 MRI 
revealed broad-based disc herniation at 
L4-L5 and L5-S1.  The veteran also underwent a bilateral 
faminotomy of L3-L4 and L4-L5 and mesial facetectomies and 
exploration of the disk, with a diskectomy at L4-L5, right, 
in September 1998.

The veteran underwent a VA spine examination in December 
2002, with an examiner who reviewed his claims file.  This 
examiner diagnosed advanced degenerative disc disease of the 
lumbar spine, with facet joint arthritis and scarring of the 
new roots, with possibly arachnoiditis.  The latter was noted 
to be "very likely to occur especially after a dural tear 
and spinal leaks and the latter is a recognized complication 
of surgery though a remote one."  

The claims file also includes a March 2003 e-mail that was 
apparently annotated by the examiner who conducted the 
December 2002 VA examination.  In this e-mail, the answer to 
the question of whether the July 1994 surgery made the 
veteran's back disorder worse was "yes."  As to whether a 
hematoma the size of a lemon would be an expected surgical 
consequence, the answer was "after dural tear + leaking 
spinal fluid."  The Board observes these annotations were 
not signed by the examiner.

Following the Board's July 2004 remand, the veteran's claims 
file was forwarded to the same examiner who conducted the 
2002 VA examination.  The examiner reviewed the claims file 
and noted that, although the July 1994 examination report did 
not indicate any "dour of care," epidural bleeding was 
suspected because of "the history of lemon-size hematoma and 
repeated aspirations afterwards."  This was noted to be the 
injury that the veteran had sustained as a result of the July 
1994 surgery, and the examiner found that this injury had 
prolonged his postoperative convalescence and pain and thus 
aggravated his back disorder.  Although the examiner 
indicated that this complication increased the probability of 
postoperative scarring, chronic pain, and restriction of 
mobility of the back, "this does not preclude the fact that 
had the patient not suffered this additional injury he would 
still be afflicted with chronic pain and restriction of 
mobility of the back because of the surgery and the 
inevitable scaring [sic] that occurs afterwards."  However, 
had no surgery been done, the likelihood of increase 
paralysis, cauda equina syndrome, and other complications was 
"extremely high."  

In this case, the August 2004 VA opinion is of critical 
importance, as it was based on a comprehensive review of the 
veteran's entire claims file.  The Board is aware that the 
reviewing doctor, who had previously examined the veteran, 
indicated that he had suffered from chronic back pain and 
restriction of motion and that he would have developed 
increasing paralysis and other symptoms in the absence of the 
surgery.  Importantly, however, the reviewing doctor found 
that the veteran's post-operative hematoma increased the 
probability of postoperative scarring, chronic pain, and 
restriction of mobility of the back.  The question for the 
Board is not whether the 1994 lumbar laminectomy is the sole 
contributing factor causing the veteran's disability; rather, 
the Board must determine whether this surgical procedure 
produced additional disability.  Here, the August 2004 VA 
opinion serves to confirm additional disability resulting 
from the 1994 surgery.

Given this finding of additional disability, the Board 
concludes that the criteria for entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a July 1994 lumbar 
laminectomy, including peripheral neuropathy, have been met.  
Accordingly, the veteran's claim for this benefit is granted 
in full.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a July 1994 lumbar laminectomy, 
including peripheral neuropathy is granted.


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


